Citation Nr: 1714017	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 2002 to June 2002, from October 2003 to August 2004, from February 2005 to July 2006, and from January 2008 to March 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO). 

An April 2015 Board decision (by a VLJ other than the undersigned), noted that a claim for TDIU had been raised by the record and added the claim as an issue.  The Board remanded the claims for further development, specifically ordering a new PTSD examination to address the severity of symptoms and ordering the agency of original jurisdiction (AOJ) to request that the Veteran complete an application for increased compensation based on unemployability. 


FINDINGS OF FACT

1. The Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2. The Veteran meets the schedular requirements for a TDIU rating and it is reasonably shown that, by virtue of his service-connected disability, the Veteran is unable to obtain or maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1. A 70 percent disability rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2016).

2. The requirements for a TDIU rating have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016). 


REASONS OR BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

I. Legal Criteria

Legal Criteria: Increased Rating for PTSD

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD is currently rated 50 percent under 38 C.F.R. § 4.130, Code 9411, based on occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the general formula. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  While the GAF scale was removed from the more recent DSM-V, the GAF score and interpretations of the score are still important considerations in the rating of a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See Definition of Psychosis for Certain VA Purposes,79 Fed. Reg. 45,093-94 (Aug. 4, 2014).  Because the Veteran's increased rating claim was originally certified to the Board in July 2012, the DSM-IV is applicable to this case.

A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Criteria: TDIU

An award of TDIU requires that a veteran be unable to secure or follow a substantially gainful occupation as a result of a service-connected disability, and that the veteran have a single service-connected disability rated at 60 percent or more, or at least one service-connected disability rated at 40 percent or more with an additional service-connected disability sufficient to bring the combined rating to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II. Factual Background

Treatment records show that, shortly after service, the Veteran voluntarily admitted himself to VA medical center in July 2009 for symptoms related to PTSD.  The Veteran reported depression, sleeping issues, anxiety, and difficulty controlling his anger and intrusive thoughts.  These records note that the Veteran had been drinking more, had stopped taking anti-depressants, and had "barricaded himself in the basement since May," shortly after he left service.  At admission the Veteran reported having suicidal thoughts once or twice a week.  His GAF score at this time was 45. 

The Veteran remained in the rehabilitation program for August and September 2009, where he attended group counseling.  During this time, he reported that he was pleased to have positive social interaction with other veterans.  In September 2009, the Veteran expressed a desire to obtain employment in the health care field. 

According to treatment records dated February 2010, the Veteran was admitted into a PTSD and substance abuse rehabilitation program, reporting sleeping problems with nightmares, flashbacks, anxiety, and panic attacks.  The Veteran was described as alert and cooperative, but anxious.  His GAF score at admission was 50.  At that time, he reported feeling depressed every day, having trouble falling and staying asleep, trouble concentrating, and that these problems made it "extremely difficult" for him to work.  The Veteran attended group counseling for a period and engaged often in group discussion and activity.  His counselors noted that he seemed to progress well from the activities and assignments. 

Treatment records show that, in March 2010, the Veteran reported that he had driven a vehicle for the third time since coming home from duty, but had experienced a panic attack while driving and had to pull over.  At that time, the psychologist noted no evidence of thought disorder, paranoia, or delusional thought processes.  Additionally, the psychologist noted that the Veteran had no plan to hurt himself or others and had no reported visual or audio hallucinations.  

In April 2010, the Veteran underwent a VA examination where it was noted that he had been hospitalized for PTSD for a total of nine weeks.  The examiner noted the Veteran's symptoms could affect occupational tasks.  The examiner reported that PTSD affected the Veteran's overall functioning in a moderate manner.  At that time, the Veteran reported that he was unemployed.  The examiner also noted that the Veteran felt depressed which affected his social and occupational functioning to a significant degree. 

In June 2012 the Veteran underwent a VA examination for traumatic brain injury.  The examiner reported mild memory loss and impaired judgment.  The examination also noted that the Veteran's social interaction was inappropriate most or all of the time, noting the Veteran's wife's report that the Veteran isolated himself most of the time and became panicked when in social situations.  The examiner noted that the Veteran was mildly spatially impaired.  The examiner also noted that the Veteran had three or more subjective symptoms that interfered with work and had one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but did not preclude them. 

In his July 2012 VA Form 9 appeal, the Veteran said that "due to trust issues, panic attacks, and my depression I am unable to drive, unable to deal with new people, unable to function in group situations, and unable to work." 

The Veteran's son drafted a letter in July 2012 where he described his father's difficulties dealing with PTSD.  He described how his father does not often talk and has no friends to talk to.  When he does talk, the son described the conversation as incoherent and "rambling."  He also described how his father almost never leaves his room, instead "barricading" himself in his room at all times of the day.  He said that his father is rarely happy and does not engage in the same activities and hobbies that he used to before serving in Iraq.  He mentioned how his father expresses disappointment in himself and contemplates suicide. 

The Veteran's wife drafted a letter in July 2012 describing the difference in the Veteran before and after he served in Iraq.  She said that her husband has no friends and spends most of his time on his computer "occupying his mind and keeping his demons at bay."  She stated that she has to remind him to eat and to shave and reported that he hasn't slept a full night in almost three years.  She said he "prowls around the house at night" checking for fires, believing he smells smoke.  She said that she knew he had contemplated suicide.  She said there is a lot of difficulty in going out of the house.  She described the process of reminding her husband days before an appointment, assisting her husband in preparing for an appointment, and ultimately driving her husband to the appointment.  But she also reported that despite all of this preparation, sometimes the anxiety overtakes her husband and he will not leave the house.  She stated that his inability to deal with people "makes it impossible to go out and interview or get a job."  She further stated that his inability to drive prevents him from going anywhere that she cannot take him. 

The Veteran drafted a letter in July 2012 where he described his PTSD symptoms.  He described his position in Iraq where he was subject to daily rounds of mortar fire.  He stated that while he was in service performing duties of a Radio Transmission Operator, his Humvee was attacked by an improvised explosive device (IED) twice.  He stated that, ever since that tour of duty, he suffers panic attacks when he drives in a vehicle, even as a passenger.  He relies on his wife to take him places, but even then suffers from panic when he is in a vehicle.  The Veteran stated that he does not trust people anymore, including his wife or son.  

He described how he contemplates suicide for days at a time, saying "I don't see the point in living, don't understand the purpose of being here - it all seems irrelevant to me, seems like a waste of time."  He said when he speaks to his wife or son, he has difficulty keeping his thoughts on topic and often finds himself rambling "for hours."  The Veteran stated that he suffers nightmares whenever he sleeps.  He stated that sometimes he can smell a fire in his house and will have to check the house a few times to make sure the house isn't on fire.  He stated that he didn't see the point in showering or shaving, and only showers when his wife tells him to.  He stated that he lives in his bedroom, where he feels is the only safe place in the house.  He said that on most days he feels depressed, but sometimes he feels irritable and angry and in those instances keeps his wife and son away and locks his bedroom door. 

In April 2015, the Board remanded the case to obtain a new VA examination to assess the current severity of the Veteran's PTSD in accordance with DSM-5.  Additionally, the Board asked the examiner to provide an opinion as to the occupational impairment caused by the Veteran's service-connected disabilities, to include their effect on his ability to obtain and maintain substantially gainful employment.  A review of the record shows that the Veteran did not report for the scheduled examination; the Veteran reported during that time that he was moving to a new location. 


III. Analysis

Increased Rating for PTSD

Based on a review of the record, the Board concludes that the Veteran meets the criteria for a higher evaluation of 70 percent (but not greater) for his PTSD.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric disorder, the evidence shows no distinct periods of time during the appeal period when the Veteran's disorder varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The record shows that the Veteran was hospitalized twice for his PTSD symptoms, and while there may have been some improvement in this period to his overall disposition due to the intensive treatment, his original symptoms returned.  Thus, a 70 percent rating is warranted for the entire period on appeal.  

The Board notes that the Veteran's symptoms impact most areas of his life.  Based on the information provided by the Veteran and his family, it is clear that he has difficulties in social situations, including with his family.  He struggles to interact with new people, and rarely interacts with those close to him, usually isolating himself for most of the day.  His family reports that he has no friends that he interacts with.  He has not worked since returning from service.  He can rarely make appointments outside the house, suffering from panic attacks and anxiety when he has to drive in a vehicle.  He struggles with a depressed mood most days and reports that he occasionally become irritable and angry for no apparent reason.  

He described his thinking and the few conversations he has with his wife and son as "rambling."  He has endorsed olfactory hallucinations during this period, believing he smells fire in his house at night.  He "prowls" the house when this happens, looking for a fire.  He does not sleep regularly and often has nightmares of traumatic incidents in service when he does sleep.  He reports that he neglects his personal hygiene, only showering or shaving when his wife tells him to.  The Veteran has contemplated suicide at different times since he has returned from service.  Finally, all GAF scores have scored the Veteran between 45 and 50, suggesting moderate and severe PTSD symptoms although not total impairment. 

The Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent rating, rather than a 100 percent rating.  For example, the Veteran is not in persistent danger of hurting himself or others.  There has been no indication that the Veteran cannot perform activities of daily living.  The Veteran does not suffer from memory loss of close relatives or his own name.  He does not endorse any other symptoms of a similar type or severity as those listed among the criteria for a 100% disability rating.  Overall, his symptoms affect most areas of his life (as contemplated by a 70% disability rating), but do not amount to total occupational and social impairment. 

In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable, other than to the extent of allowing an increase in the rating from 50 to 70 percent, because otherwise the preponderance of the evidence is against a higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.21. 

As to extraschedular consideration, because the symptoms listed in the rating schedule are merely examples of the type, severity, frequency, and duration, of symptoms that would justify a psychological rating, the rating schedule covers all the Veteran's symptoms.  The Board notes that it has considered all the Veteran's PTSD symptoms in accordance with the schedular criteria (as explained above).  See Vazquez-Claudio, 713 F.3d at 112; Mauerhan, 16 Vet. App. at 436.  Therefore, the schedular criteria are not inadequate and extraschedular referral is not warranted.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008). 

TDIU

Because the Veteran's service-connected PTSD is (newly) rated as 70 percent disabling, his claim for TDIU may be adjudicated on a schedular basis.  38 C.F.R. §§ 4.16(a), 4.25; Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  At issue in this case is whether the Veteran is unable to engage in substantially gainful employment as a result of his service-connected PTSD.  Based on treatment records, VA examinations dated April 2010 and June 2012, and statements from the Veteran and his family members, the Board finds that a grant of TDIU is warranted. 

The April 2010 examination supports this finding.  The examiner then noted that several of the Veteran's PTSD symptoms affect his occupational tasks to a "significant degree."  The examiner commented that his PTSD affected his overall functioning in a moderate manner.  Similarly, in the June 2012 examination, the examiner opined that several of the Veteran's symptoms and neurological effects from his disabilities interfere with his workplace interactions.  The examiner noted that because of his symptoms, his social interaction is inappropriate at most times. 

The statements made by the Veteran and his family members reinforce the finding that the Veteran's PTSD symptoms prevent him from working.  Despite his attempts to leave his home, severe panic attacks prevent the Veteran from driving himself in a vehicle.  He is unable to prepare himself for appointments, instead relying on his wife to take him where he needs to be.  His symptoms prevent him from having any friends and limit his ability to interact with even his close family on a regular basis.  He has issues grooming himself, only doing so at the insistence of his wife. 

Because the evidence reasonably shows that the Veteran's PTSD symptoms have prevented him from obtaining or maintaining substantially gainful employment during the entire period on appeal, a grant of TDIU from the date of the Veteran's claim for service connection for PTSD is warranted.  See Rice, 22 Vet. App. at 447.


ORDER

An increased rating of 70 percent (but not higher) for PTSD is granted. 

Entitlement to TDIU is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


